Title: To Thomas Jefferson from Thomas Nelson, Sr., 6 March 1770
From: Nelson, Thomas, Sr.
To: Jefferson, Thomas


                    
                        Dr. Sir
                        York March 6th. 1770.
                    
                    I was extremely concerned to hear of your Loss the account of which had reached us some time ago. As I have a pretty good collection of Books, it will give me pleasure to have it in my power to furnish you with any you may want. The bearer carries 4 pr. dovetail-hinges for doors, 2 Mortise locks, 20 Pullies, and 20 pr. of Shutter-hinges. I have none of the sort proper for the Leaves, which may be either the common small dovetail or H hinges. I am Sir Yr. most obedt. hble Servt.,
                    
                        Thos. Nelson
                    
                